Citation Nr: 0933917	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from July 1952 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

The Veteran has the following service connected disabilities:  
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling; sensorineural hearing loss rated as 40 percent 
disabling; traumatic amputation of the right thumb rated as 
20 percent disabling; hypertension rated at 10 percent 
disabling; and tinnitus rated as 10 percent disabling.  The 
combined rating is 80 percent.  See 38 C.F.R. § 4.25.  
Therefore the percentage requirements of 38 C.F.R. § 4.16(a) 
are satisfied.  

In January 2007 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he has not worked since 1994 and stated 
that he gets very easily confused.  He also reported that he 
had multiple pains because of gout, arthritis, and shoulder 
surgery.  He stated that because of his confusion and pain he 
is unable to work.  Diagnoses were PTSD with underlying 
dementia, that may be a result of his hypertension disease.  
The examiner opined that the Veteran could not work in 
gainful employment due to multiple medical problems including 
his hearing problem, poor memory, and inability to stand for 
long periods of time.  Hypertension and arteriosclerotic 
heart disease were also noted as diagnoses pertaining to the 
Veteran.  The examiner stated that because of his multiple 
medical problems, the Veteran cannot work in gainful 
employment.  

In January 2007 the Veteran was also accorded a C&P audio 
examination.  During the examination the Veteran reported 
that his greatest level of hearing difficulty is 
communication in the presence of background nose.  
Examination found mild to profound sensorineural hearing loss 
in the right ear and normal to profound sensorineural hearing 
loss in the left ear.  The Veteran was also diagnosed with 
tinnitus.  The examiner stated that the Veteran's hearing 
loss alone should not be a barrier to a wide range of 
employment settings.  She stated that the Veteran may have 
trouble communicating verbally in noisy environments and 
environments that would require him to use non face-to-face 
communications equipment such as speakers and intercoms.  The 
examiner also stated that the Veteran would have difficulty 
in jobs that would require a great deal of attention to high 
frequency sounds.  She opined that the Veteran's tinnitus 
should not be a barrier to any form of employment.  

In February 2007 the Veteran was accorded a C&P general 
medical examination.  Physical examination revealed full 
range of motion of all fingers but stiffness in the right 
thumb.  There was no pain, additional limitation on 
repetitive motion, ankylosis, false motion, shortening, 
interarticular involvement, malunion, nonunion, loose 
motions, or false joints.  The examiner assessed the right 
thumb to have mild to moderate functional limitation related 
to stiffness.  The Veteran also had hypertension that was 
moderately controlled with medication.  Psychiatric 
examination revealed that the Veteran's behavior, 
comprehension, coherence, and response were normal.  The 
examiner noted that he exhibited problems with concentration 
and focusing.  She noted that the Veteran was able to handle 
his own benefit payments.  The examiner opined that she found 
no medical conditions that would preclude the Veteran from 
employability.  She also stated that psychiatric related 
problems of poor concentration and focusing could affect 
employability but would need a separate examination.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996).

Here, the January 2007 psychiatric examiner considered the 
Veteran's nonservice-connected disabilities including gout in 
the determination that the Veteran was unable to work in 
gainful employment.  Thus, the Veteran should be accorded 
another examination to assess his ability/inability to work 
based solely on his service-connected disabilities.

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
January 31, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Associate with the claims folder 
relevant VA medical treatment records 
dating from January 31, 2007, to the 
present.  If no further treatment 
records exist, the claims file should 
be documented accordingly.

2.  Thereafter, the Veteran should be 
accorded the appropriate 
examination(s) to assess his 
ability/inability to work based on 
his service-connected disabilities.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  

The examiner is also requested to 
indicate the impact of the service-
connected disabilities (PTSD, 
sensorineural hearing loss, traumatic 
amputation of the right thumb, 
hypertension, and tinnitus) on the 
Veteran's ability to secure or follow 
substantially gainful employment.  
The examiner is informed that the 
Veteran's age and nonservice-
connected disabilities may not be 
considered in connection herewith, 
only the service-connected 
disabilities and their impact on the 
Veteran's ability to secure or follow 
substantially gainful employment are 
for consideration.  

The claims folder must be made 
available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.   

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issue on appeal.  If the benefit 
sought remains denied, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



